Order entered February 18, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01213-CR

                           JESSICA RUIZ ESPINOZA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-83192-2013

                                           ORDER
       The Court REINSTATES the appeal.

       On January 22, 2015, we ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) counsel’s explanation for the delay in filing appellant’s brief; and (3)

counsel represented that appellant’s brief would be filed by March 9, 2015.

       We ORDER appellant to file her brief by FRIDAY, MARCH 13, 2015. Because the

brief is already two months overdue, no further extensions will be granted.

                                                      /s/   ADA BROWN
                                                            JUSTICE